Citation Nr: 0301979	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  97-16 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the period from 
February 27, 1995, to December 1, 1999, and in excess of 70 
percent from December 2, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1963 to 
June 1967 and from March 1968 to October 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The veteran's claims were remanded to the RO 
for additional development in December 1999.  While the 
claims were in remand status, the RO determined that a 70 
percent evaluation was warranted for the veteran's PTSD from 
March 1, 2000, and that a total rating based on 
unemployability due to service connected disability was 
warranted from December 2, 1999.

The veteran was afforded a hearing before the undersigned 
Member of the Board in October 2002.  A transcript of the 
veteran's hearing has been associated with the claims 
folders.

The Board notes that given its decision with respect to the 
veteran's claim of entitlement to an initial rating in excess 
of 50 percent for PTSD, the claim of entitlement to an 
effective date earlier than December 1999 for a total rating 
based on unemployability due to service connected disability 
is rendered moot.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran's PTSD is productive of total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

Review of the record reveals that the veteran has been 
receiving treatment at VA mental health clinics since June 
1992, when he was treated for dysthymia with therapy and 
medication.  

Records of treatment in September 1993 from Angela Stergiou, 
M.D. indicate diagnoses of dysthymia and PTSD.  Dr. Stergiou 
indicated that she had provided the veteran with a statement 
noting that she was treating him for depression and that she 
also believed that he suffered from PTSD.  She noted that the 
veteran's wife complained about his irritability.  

Records of VA treatment in November 1994 show a history of 
alcohol and cocaine dependence and possible PTSD.

A May 1995 letter from Edwin W. Hoeper, M.D. notes that the 
veteran was receiving treatment for severe PTSD and discusses 
the veteran's stressors.  Dr. Hoeper indicated that the 
veteran's disability was to the degree that he could not 
tolerate interacting with others.  He concluded that the 
veteran could not work and was totally and permanently 
disabled.  

A VA psychiatric examination was conducted in February 1996.  
The veteran reported that after discharge from service, he 
had worked in fast food restaurant management for 19 years 
and had held one job for 15 years.  He indicated that he had 
experienced difficulty dealing with people as a manager but 
denied serious conflicts or assaultiveness.  He related that 
he had last worked as a fast food manager in 1989 and 
indicated that at that time he had suffered a back injury.  
The veteran reported that he had been married for 29 years 
and characterized his marriage as good.  He also indicated 
normal relationships with his three children.  He denied that 
he participated in any social activities since having 
relocated from southern Ohio to North Carolina.  The 
veteran's presenting complaints included sleep disturbance 
since 1991, impulsive anger experienced two to three times 
per week, and nightmares every one to three nights.  On 
mental status examination, the veteran was oriented times 
three and displayed adequate concentration.  He complained of 
short-term memory deficits, but no gross memory disturbance 
was seen in the interview.  Mood was reported as down.  The 
veteran's affect was appropriate to thought and flexible.  No 
intensity or tearfulness was displayed.  The veteran reported 
feeling paranoid around others.  The veteran's thought 
process was logical and goal directed.  Intellectual ability 
appeared to be in the low average range.  Suicidal ideation 
without intent was reported, and the veteran reported an 
overdose in 1993.  The diagnoses were dysthymic disorder, 
anxiety disorder not otherwise specified, and mild PTSD.  The 
veteran's psychosocial stressors were noted to be exposure to 
dead and wounded in military service, serious health problems 
and unemployment.

Service connection, with a disability evaluation of 10 
percent, was granted in May 1996.  The RO determined that the 
effective date of service connection was February 27, 1995, 
the date of receipt of the veteran's claim.

The veteran was hospitalized for treatment of PTSD from 
November to December 1996.  He was noted to be hypervigilant 
with a greatly exaggerated startle response.  He reported 
frequent nightmares and noted that he often woke up 
screaming.  Severe sleep difficulty due to nightmares and 
hypervigilance was noted, as well as frequent intrusive 
thoughts along with guilt, shame and anger.  The veteran was 
also noted to suffer from feelings of worthlessness, 
helplessness and a tendency toward social isolation.  The 
veteran participated fully in the PTSD treatment program, 
including various types of group therapy.  He was noted to be 
one of the therapeutic community leaders.  He suffered from 
sleep difficulties throughout the treatment program and was 
often in pain due to physical disabilities.  His condition on 
discharge was stated to be slightly improved and he was noted 
to be unemployable due to PTSD symptoms and physical 
limitations.  

The veteran submitted a claim of entitlement to a total 
rating based on unemployability due to service connected 
disability in January 1997.  He stated that he had been 
unable to work since 1989 due to his PTSD. 

In a September 1997 addendum to his December 1996 discharge 
summary, the veteran's VA psychiatrist indicated that the 
veteran was considered unemployable and disabled due to 
severe PTSD with frequent acute flare-ups.  No mention was 
made of the veteran's physical limitations.

A VA examination was conducted in April 1998.  The veteran 
reported that he had been in a VA inpatient PTSD program and 
that he received treatment at the Fayetteville VA Medical 
Center (VAMC) and therapy at the Greenville Vet Center.  He 
complained of sleep disturbances with nightmares and night 
sweats, and stated that he could not be around things that 
reminded him of Vietnam.  He indicated that he had marriage 
problems because of his PTSD.  He identified anger and rage 
problems, violence, isolation and problems concentrating.  He 
reported increased problems with attention and indicated that 
he had become lost or had experienced marked difficulty in 
following directions.  On mental status examination, the 
veteran appeared alert, tense, tremulous and anxious.  He was 
cooperative, answering questions readily and giving the 
history of his PTSD.  Verbal productivity, orientation, 
memory, insight and judgment appeared to be adequate.  The 
examiner concluded that the veteran  exhibited occupational 
and social impairment with impaired judgment, disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran was also noted to exhibit considerable impairment of 
his ability to establish or maintain effective or favorable 
relationships.  The diagnosis was PTSD and the veteran's 
Global Assessment of Functioning (GAF) was estimated as 45, 
in accordance with serious psychiatric symptoms.  

The veteran was hospitalized for treatment of his PTSD from 
December 1999 to February 2000.  He was admitted in a state 
of relapse and symptom exacerbation with feelings of stress 
and an inability to cope, worsening depression with suicidal 
preoccupation, panic and anxiety with social isolation and 
alienation.  He was noted to have attempted suicide on at 
least two occasions and gave a history of periods of intense 
depression with suicidal preoccupation secondary to PTSD 
reliving experiences.  He also reported flare ups of other 
symptoms and persistent insomnia, panic and anxiety, 
isolation, alienation and avoidance.  He stated that he had 
been feeling stressed with his inability to cope.  On mental 
status examination, the veteran was tense, anhedonic, 
unhappy, and sad looking.  He was aloof socially and 
withdrawn.  His affect was sad and his mood was moderately 
dysthymic.  He exhibited survivor guilt and other types of 
guilt mainly rooted in his experience of inability to help 
the wounded and dying.  He reported memory lapses, poor 
concentration, inability to focus and remember secondary to 
intrusive memories and thoughts.  The veteran stated that he 
felt he was losing control secondary to frequent nightmares 
and difficulty with daytime dysphoria, irritability, 
worsening depression and feelings of helplessness.  He 
complained of heightened startle response and hypervigilance 
to loud noises and strangers.  The veteran was fairly 
oriented times three with fairly intact attention, 
concentration and memory.  The remainder of the mental status 
examination comported with PTSD in acute exacerbation.  
During his hospitalization the veteran submitted to therapy 
and a new medication regimen.  On discharge, the symptoms of 
chronic, severe PTSD remained.  The veteran stated that he 
wished to live a much more meaningful and peaceful lifestyle 
with the information he had obtained.  The need for ongoing 
outpatient care was emphasized.  The treating psychiatrist 
indicated that the veteran was unemployable due to chronic 
and severe PTSD with persistent symptoms.

A March 2000 letter from Joseph F. Colligan, M.D. indicates 
that he had initially seen the veteran in March 2000.  
Treatment notes indicate a diagnosis of PTSD and discuss the 
techniques the veteran might use to help control his 
symptoms.  

A May 2000 letter from the Greenville Vet Center indicates 
that the veteran had been a patient there since December 
1994, and had been treated for chronic, severe PTSD.  The 
author indicated that the veteran required continued 
psychiatric treatment and medication.

The veteran was afforded a further VA examination in July 
2000.  He complained of sleep disturbances and an inability 
to interact with others.  He reported recurrent, intrusive 
and distressing recollections of his traumatic experiences in 
Vietnam, general avoidance of military situations, avoidance 
of funerals, diminished interest in significant activities, 
detachment and inability to trust others, difficulty with 
concentration, hypervigilance, and exaggerated startle 
response.  On mental status examination, the veteran was 
fully oriented and his memory appeared to be generally 
intact.  His speech was clear, coherent, modulated and 
relevant to content.  Mood was moderately dysphoric and 
affect was generally congruent and consistent with speech 
content.  The veteran remained matter of fact when discussing 
traumatic incidents, but did become slightly more emotional 
at one point in the conversation.  Form of thought was 
logical and goal directed.  The veteran denied current 
suicidal or homicidal ideation, although he reported two 
prior suicide attempts.  Test results were consistent with 
combat-related PTSD.  The relevant diagnoses were PTSD and 
dysthymia.  The examiner opined that the veteran's symptoms 
had worsened since his most recent psychological evaluation.

A social survey by a clinical social worker was also 
conducted in July 2000.  The veteran reported that subsequent 
to service discharge he had worked in management for various 
restaurant franchises.  He indicated that he would leave a 
position after a conflict with a coworker and go on to a 
similar position at another restaurant.  He cited poor anger 
management and conflicts with employers as the main reasons 
for leaving employment.  The examiner noted that the veteran 
had received social security disability benefits since 1991.  
The veteran reported that he limited his activity level to 
avoid reminders of past traumas, and avoided public places, 
crowds and unfamiliar settings.  The impression was that the 
veteran was not able to obtain or maintain significant 
employment due to his PTSD.  

In March 2001, the RO determined that the veteran's PTSD was 
70 percent disabling from March 1, 2000, and granted a total 
rating based on unemployability due to service connected 
disability effective December 2, 1999.

The veteran testified before the undersigned Member of the 
Board in October 2002.  He reiterated the history of his 
claim.  He denied having attempted to work since 1989.  He 
stated that he had first sought VA treatment in 1991 for 
alcohol dependence.  He denied knowledge of any further 
evidence that could be obtained in support of his claim.  The 
veteran's representative pointed out that the RO had on 
several occasions indicated that the veteran's 
unemployability was also based on non-service connected 
disabilities, but argued that the PTSD was the only reason 
for the veteran's unemployability.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, no additional information or evidence is 
needed to substantiate the veteran's claim.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2002).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed Reg. 
52700 (1996).  In Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.

Under Diagnostic Code 9400, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, a 50 percent rating is warranted 
where the veteran's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation or 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and 
demonstrable inability to obtain or retain employment.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects. 38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

Under the criteria which became effective November 7, 1996, a 
50 percent evaluation is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

After resolving all reasonable doubt in the veteran's favor, 
the Board finds that during the period of this claim, the 
veteran's level of occupational and social impairment has 
been total or has more nearly approximated total than the 
level of impairment required for a 70 percent rating.  In 
reaching this conclusion, the Board observes that the 
veteran's difficulties with sleep disturbances and 
irritability are well documented.  He has recurrent 
nightmares and intrusive thoughts of his Vietnam experiences.  
He suffers from hypervigilance and tends to isolate himself 
socially, complaining of an inability to interact with 
others.  He has complained of an inability to concentrate 
secondary to his PTSD.  He has been hospitalized twice for 
treatment of PTSD during the period of this appeal.  
Moreover, the first evidence that the veteran was impaired 
occupationally dates to Dr. Hoeper's May 1995 letter, which 
indicates that the veteran could not work and was totally and 
permanently disabled due to PTSD.  The veteran's treating VA 
psychiatrist has made statements which comport with that 
assessment, noting in a September 1997 addendum to his 1996 
discharge summary that the veteran was considered 
unemployable and disabled to severe PTSD with frequent, acute 
flare ups.  The veteran was also noted to be unemployable on 
discharge from his second hospitalization in February 2000.  
Accordingly, the Board finds that an evaluation of 100 
percent is warranted from the effective date of service 
connection.




ORDER

A disability rating of 100 percent for PTSD is granted from 
the effective date of service connection, subject to the 
criteria governing the payment of monetary benefits.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

